 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

  PIRS CAPITAL, LLC,                              Case No.

                   Plaintiff,

            -against-

 TARGET DRILLING, INC., and
 STEPHEN KRAVITS a/k/a STEPHEN J.
 KRAVITS,

                   Defendants.


                                     NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       The Defendants, Target Drilling, Inc. and Stephen J. Kravits, by and through their

undersigned counsel, hereby give notice of the removal of the above-captioned matter

from the Supreme Court of the State of New York, County of New York at Index No.

651714/2021 to the United States District Court for the Southern District of New York,

pursuantto 26 U.S.C.        §   133 1441 and 1446, and in supportthereofaverthe

following:

       1.        Target Drilling, Inc. (“Target Drilling”) and Stephen Kravits a/k/a Stephen

J. Kravits (“Kravits”) are Defendants in a civil action brought on March 15, 2021 in the

Supreme Court of New York, County of New York at Index No. 651714/2021. Pursuant

to the provisions of Sections 1332, 1441 and 1446 of Title 28 of the United States Code,

Defendants remove this action to the United States District Court for the Southern

District of New York.
       2.       Defendants were served with a summons and a complaint in this action on

May 26, 2021.

       3.       The grounds for the removal of this Action are:

                a.    This is a civil action in which the District Court has original

       jurisdiction in that it is an action in which the amount in controversy exceeds the

       sum or value of S75,000 and is between citizens of different states within the

       meaning of 28 U.S.C.     §   1332.

                b.    More specifically, Defendant Kravits, who resides at 2078

       Totteridge Drive, Greensburg, Pennsylvania 15601, is domiciled in Pennsylvania

       and is therefore a citizen of the same. Target Drilling is a citizen of Pennsylvania

       as it is incorporated under the laws of the Commonwealth Pennsylvania and has

       its principal place of business at 1112 Glacier Drive, Smithton, Pennsylvania

       15479.

                c.    Plaintiff, Pirs Capital LLC (“Pirs Capital”), is a limited liability

       company organized under the laws of the State of New York and has its principal

       place of business at 40 Exchange Place, Suite 403. New York, New York 10005.

      The identity and citizenship of the members of Pirs Capital are unknown to

       Defendants. However, it is believed and therefore averred that the members of

       Pirs Capital are citizens of states other than Pennsylvania.

      4.     This Notice of Removal is timely under of 28 U.S.C.         §   1446(b) because

the Notice of Removal is filed within thirty days of service of the Summons and

Complaint.
       5.    Pursuant to 28 U.S.C.   §   1446(a), true and correct copies of the Docket

and all previous filings in the Supreme Court of New York, County of New York at Index

No. 651714/2021 are attached hereto as EXHIBIT A and EXHIBIT B, respectively.

       6.    A copy of this Notice of Removal will be served upon all parties to the

state action and will be filed with the County Clerk’s Office of the Supreme Court of New

York, County of New York.

      WHEREFORE, the civil action in the Supreme Court of New York, County of New

York at Index No. 651714/2021 is hereby removed to the United States District Court for

the Southern District of New York.

                                            Respectfully Submitted,


                                             Is/Robed 0 Lampl
                                            Robert 0 Lampl, pro hac vice pending
                                            Alexander L. Holmquist, pro hac vice pending
                                            Robert 0 Lampl Law Office
                                            Benedum Trees Building
                                            223 Fourth Avenue, 4th Floor
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl(&jampllaw.com
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 PIRS CAPITAL, LLC,                           Case No,

               Plaintiff!

        -against-

 TARGET DRILLING! INC., and
 STEPHEN KRAVITS a/k/a STEPHEN J.
 KRAVITS,

               Defendants.


                              CERTIFICATE OF SERVICE

      I, RobertO Lampl, hereby certify that on the 15th day of June, 2021, I served

true and correct copies of the within NOTICE OF REMOVAL upon the following parties

(by First-Class U.S. Mail) addressed as follows:

                                Bryan E. Wolkind, Esq.
                                Foster & Wolkind, P.C.
                              80 Fifth Avenue, Suite 1401
                                 New York, NY 10011

                    The Supreme Court of New York, New York County
                            County Clerk of New York County
                                  Hon. Milton Tingling
                             New York County Courthouse
                              60 Centre Street, Room 161
                                 New York, NY 10007

                                                   /s/ RobertO Lampi
                                                   Robert 0 Lampl
